     Case 1:21-cv-01316-AWI-EPG Document 21 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   GEORGE HAMILTON,                                     Case No. 1:21-cv-01316-AWI-EPG (PC)

12                       Plaintiff,                       ORDER DENYING PLAINTIFF’S MOTION
                                                          FOR EVIDENTIARY HEARING
13            v.
                                                          (ECF No. 20)
14   KATHLEEN ALLISON, et al.,
15                       Defendants.
16

17

18            George Hamilton (“Plaintiff”) is a state prisoner proceeding pro se with this action.

19            On September 7, 2021, Plaintiff filed a motion for an evidentiary hearing. (ECF No. 20).

20   Plaintiff argues that his institution of confinement miscalculated the average deposits to his prison

21   trust account over the six-month period. Plaintiff requests an evidentiary hearing to resolve the

22   issue.

23            Plaintiff’s motion will be denied. It is irrelevant to this case whether Plaintiff’s institution

24   of confinement miscalculated the average deposits to his account. The Court has issued findings

25   and recommendations, recommending that Plaintiff’s application to proceed in forma pauperis be

26   denied because is Plaintiff is a “three-striker” and was not in imminent danger when he filed this

27   action, and because Plaintiff can afford to pay the filing fee for this action. (ECF No. 19). The

28   average deposits to Plaintiff’s prison trust account played no role in the Court’s analysis, and do


                                                         1
     Case 1:21-cv-01316-AWI-EPG Document 21 Filed 09/16/21 Page 2 of 2


 1   not otherwise appear to be relevant to this action.

 2          Accordingly, IT IS ORDERED that Plaintiff’s motion for an evidentiary hearing is

 3   DENIED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     September 15, 2021                          /s/
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       2
